Citation Nr: 1744532	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic dizziness or vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 20, 1944 to November 17, 1944. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2013 the Veteran and his daughters testified during a Board hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the December 2013 hearing is no longer employed by the Board.  The Veteran was informed of this and his option for another Board hearing in a letter sent in June 2016.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  The Board will accordingly proceed with adjudication of the appeal with the evidence currently of record.

In February 2014 and December 2014 the Board reopened the claims for additional development.  The issues were recharacterized to comport with the evidence of record.  The December 2014 also remanded a claim for an entitlement to an effective date for service connection for headaches for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  An April 2017 rating decision granted the benefits sought on appeal.

The Board notes that although the April 2017 supplemental statement of the case listed a claim for service connection for a peripheral nerve disorder, the listing of such issue was in error.  The claim for entitlement to service connection for a peripheral nerve disorder was denied in the November 2014 Board decision, and the Veteran has not appealed that decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for chronic dizziness or vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's hypertension did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service-connected disorder.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his hypertension is due to service, or a service-connected disorder, including headaches.  In this regard, the Board notes that in an August 2014 rating decision, the RO granted service connection for headaches.  Additionally, on VA examination in April 1945 a VA examiner diagnosed the Veteran with a nodule of the thyroid, an organ of the endocrine system.  A chronic pathology of a part of the endocrine system (endocrinopathy) warrants service connection if manifest to a degree of 10 percent within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309(a).

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service.  

A May 1944 treatment record recorded blood pressure reading at 132/80, 96 resting, 124 exercise, and 92 after one and a half minutes.  A July 1944 treatment note recorded a blood pressure readings of 130/90, along with a history of dizzy spells that had onset prior to service.  The Veteran stated that he had been told by his local doctor in 1939 that he had high blood pressure.  Reportedly, his symptoms were treated with medication.  The service treatment records contain no complaints, history or findings of hypertension.  

A June 1975 treatment note recorded a history of hypertension with blackouts, preceded by dizziness.  A 1992 clinical treatment note recorded a history of hypertension.  VA treatment records after 1995 noted a diagnosis of, and treatment for hypertension. 

Thus, the evidence of record fails to support a finding of hypertension in service or for more than a year thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension is etiologically related to service, or a service-connected disability.  On this question, the preponderance of the evidence is against the claim.

On VA examination in April 2014 the examiner noted a diagnosis of hypertension in 1997, which was confirmed by the Veteran.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that hypertension was not present until many years after service, and it did not, in any way, appear to be a residual of military service or related to any condition that he developed during service.   

Thereafter, a VA examiner in March 2017, following a review of the claims file, opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because there was no evidence of a diagnosis of, or treatment for hypertension until well after his active duty period.  As for service connection for hypertension as secondary to a service-connected disability, the examiner opined that the condition was less likely than not  proximately due to or the result of a service connected condition.  The examiner added that there was nothing in the medical literature that supported a nexus between a solitary thyroid nodule, noted after service, and the development of hypertension.  The examiner further found that there was nothing in the medical literature to support a finding that migraines would aggravate hypertension.

The Board finds the VA examiners' opinions to be highly probative.  The VA examiners' opinions were based on examination of the Veteran and/or a thorough review of the claims file, and the opinions are consistent with each other and other evidence of record.  Moreover, the examiners provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current hypertension to service.  

To the extent that medical articles associated with the claims file appear to support  the Veteran's contentions regarding service connection for hypertension on a secondary basis, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  Here, none of the medical articles cited in support of the Veteran's claim were accompanied by the opinion of any medical expert linking his disability to active service or a service-connected disorder.  Thus, the medical articles are insufficient to establish the medical nexus opinion required for causation.

To the extent the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of hypertension requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the  evidence is against a finding that the Veteran's current hypertension is related to service or a service-connected disability.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for hypertension is denied.  


REMAND

Regarding the claim for service connection for chronic dizziness or vertigo, the Board finds that additional development is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The service treatment record documented complaints of dizziness that have 
continued to date and which have been treated with medication.  

Clinical treatment notes in 1975 showed a five year history of episodes of vertigo and lightheadedness currently with an impression of benign postural vertigo versus medication induced vertigo.  In 2002, a clinician noted that the Veteran was being followed by neurology for chronic tension headaches occasionally accompanied by dizziness and vertigo.  In May 2012 a clinician noted that a CT scan was negative and the Veteran likely suffered from benign paroxysmal positional vertigo, a diagnosis that was repeated in subsequent treatment records.

A VA examiner in April 2014 also noted a diagnosis of peripheral vestibular disorder diagnosed in 1988.  The examiner noted that the Veteran had problems with dizziness and vertigo since 1941 which was 3 years prior to military service, with continued episodes during and since service.  He was under treatment with medication for this problem that he says works pretty well to resolve the problem when it occurs.  The examiner determined that the condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the condition was not aggravated by service or caused by or aggravated by a service-connected disability.  Rather, the medical evidence supported a finding that symptoms of dizziness, which pre-existed service, were psychogenic in nature.  An April 1945 examination contained a diagnosis of psychoneurosis and anxiety state, manifested by dizziness, palpitation, functional gastro-intestinal difficulty and somatic complaints without demonstrable basis.  Thus the Veteran's dizziness and vertigo were most likely due to peripheral vascular disease which, was common is his age group, and was in no way related to the psychoneurosis he suffered prior to and during military service.

In December 2014 the Board remanded the claim for a VA medical opinion report to determine whether the Veteran's diagnosed vestibular disorder (manifested by dizziness or vertigo) at least as likely as not had onset in service, was permanently aggravated by service, or whether it was secondary to the service-connected headaches.  Such VA opinion report was provided in March 2017.  The examiner opined, following a review of the claims file, that there was no vestibular condition diagnosed to date.  While records in 1958 indicted the Veteran had vertigo it was due to orthostatic hypotension, as opposed to an ear condition.  Moreover, there was no indication that the symptoms persisted per the most recent comprehensive physical evaluation.  

As a diagnosis of vertigo, including benign paroxysmal positional vertigo, was present during the pendency of the claim, the examiner should have discussed the diagnosis and whether it was related to service or a service-connected disorder, even if the disorder had since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an addendum opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an addendum opinion must be obtained.

Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since August 2014.

2.  After the above development has been completed, forward the claims file to a VA examiner, other than the one who prepared the March 2017 VA opinion report, to obtain an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion that addresses the following:

(A) Identify any disorder manifested by dizziness/vertigo diagnosed during the pendency of this appeal, including benign paroxysmal positional vertigo.

(B) For each diagnosed disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  Please explain why or why not.

(i) If there is clear and unmistakable evidence that a disorder manifested by dizziness /vertigo pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  Please explain why or why not.

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(C) If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is related to any aspect of the Veteran's active service.  Please explain why or why not.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his symptoms since service.

(D) If not, is it at least as likely as not that any disorder manifested by dizziness/vertigo diagnosed during the pendency of this appeal, is caused or aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include headaches?  Please explain why or why not.

The examiner must provide a rationale for the opinions expressed. 

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


